Case 2:19-cv-08551-MWF-PLA Document 23 Filed 12/17/19 Page 1 of 4 Page ID #:322


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 19-8551-MWF (PLAx)                           Date: December 17, 2019
 Title:   James Clark v. Farris Ellison et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for
                                                     Defendant:

           None Present                              None Present

 Proceedings (In Chambers): ORDER TO SHOW CAUSE RE: SUBJECT
                            MATTER JURISDICTION

         Plaintiff James Clark filed a Complaint in this Court on October 3, 2019,
 alleging quiet title, wire fraud pursuant to the California Financial Code, breach of
 fiduciary duty, unfair business practices, wrongful foreclosure, injunction, illegal
 business practices, declaratory relief, cancellation of written instrument, slander of
 title, negligence, fraud, “to void or cancel trustees deed upon sale,” breach of the
 implied covenant of good faith and fair dealing, unjust enrichment, and violation of
 California Business and Professions Code §§ 17200 et seq. (See Complaint
 generally (Docket No. 1)). Plaintiff does not have any allegations directly
 pertaining to jurisdiction. (Id.).

        “[F]ederal courts have an independent obligation to ensure that they do not
 exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,
 562 U.S. 428, 434 (2011) (assessing whether a provision of a federal statute had
 jurisdictional consequences). Having reviewed the Complaint, the Court concludes
 that the Complaint does not establish jurisdiction.

        First, the Court does not appear to have diversity jurisdiction. To allege
 jurisdiction under 28 U.S.C. § 1332, Plaintiff must plead that the parties meet the
 complete diversity rule and the amount in controversy exceeds $75,000. 28 U.S.C.
 § 1332(a); Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989).
 Plaintiff is a California citizen and Defendant Rita Gail Farris-Ellison is also a

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-08551-MWF-PLA Document 23 Filed 12/17/19 Page 2 of 4 Page ID #:323


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 19-8551-MWF (PLAx)                         Date: December 17, 2019
 Title:     James Clark v. Farris Ellison et al.
 California citizen. (Complaint ¶¶ 1-2). Accordingly, complete diversity is lacking,
 and the Court does not have diversity jurisdiction.

        Second, the Court does not appear to have federal question jurisdiction
 under 28 U.S.C. § 1331, which grants district courts jurisdiction “of all civil
 actions arising under” federal law. “For a case to ‘arise under’ federal law, a
 plaintiff’s well-pleaded complaint must establish either (1) that federal law creates
 the cause of action or (2) that the plaintiff’s asserted right to relief depends on the
 resolution of a substantial question of federal law.” K2 Am. Corp. v. Rolland Oil &
 Gas, LLC, 653 F.3d 1024, 1032 (9th Cir. 2011) (citation and internal quotation
 marks omitted). There is no federal question jurisdiction even if there is a federal
 defense to the claim or a counterclaim arising under federal law. Caterpillar, Inc.
 v. Williams, 482 U.S. 386, 392–93 (1987).

         Plaintiff does not cite any federal statutes in the body of his Complaint.
 However, he cites to two federal laws in the caption of his Complaint: 28 U.S.C.
 § 157(a) and 11 U.S.C. § 523(a). 28 U.S.C. § 157(a) states that “any or all cases
 under title 11 and any or all proceedings arising under title 11 or arising in or
 related to a case under title 11 shall be referred to the bankruptcy judges for the
 district.” 28 U.S.C. § 157(b) further provides that “[b]ankruptcy judges may hear
 and determine all cases under title 11 and all core proceedings arising under title
 11. . . .” 28 U.S.C. § 157(b)(2) defines “core proceedings,” and (b)(2)(J) includes
 “objections to discharges.” And 11 U.S.C. § 523(a) deals with when an individual
 debtor can be discharged from a debt, and holds that such a discharge cannot occur
 “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or
 larceny.”

        Plaintiff does not explain how his claims arise out of either of these statutes.
 In fact, Plaintiff only makes one factual allegation that appears to relate to a
 bankruptcy proceeding. Specifically, Plaintiff alleges that Defendant Farris-
 Ellison “petitioned the United States Bankruptcy Court . . . to discharge my
 $100,000 Judgment that I won in superior court. . . . [Plaintiff] filed [his] adversary
 proceeding objecting to her discharging my state court judgment. . . . [Defendant]
 cashed a check without a legal account.” (Complaint ¶ 13).

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-08551-MWF-PLA Document 23 Filed 12/17/19 Page 3 of 4 Page ID #:324


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 19-8551-MWF (PLAx)                             Date: December 17, 2019
 Title:      James Clark v. Farris Ellison et al.
        These allegations and citations fall short of establishing that this case arises
 under federal law. At bottom, this case appears to be a dispute between Plaintiff
 and the Defendants over Plaintiff’s property, whereby Plaintiff is concerned
 Defendants are going to foreclose on his property again. Indeed, the Complaint’s
 prayer for relief focuses solely on Plaintiff’s rights with respect to his property, and
 not any discharge from the Bankruptcy Court.

       Accordingly, Plaintiff’s brief citation to federal statutes does give the Court
 federal question jurisdiction to determine Plaintiff’s claims, which on their face do
 not “arise” out of federal law.

        Accordingly, the Court ORDERS Plaintiff to show cause in writing on or
 before January 6, 2020, why this action should not be dismissed for lack of
 subject matter jurisdiction. Plaintiff’s failure to respond by the above date will
 result in dismissal of the action without prejudice.

       IT IS SO ORDERED.
        The Court may not provide advice to any party, including persons who are
 not represented by a lawyer. (Such persons are known as “pro se litigants.”)
 However, this District does have a “Pro Se Clinic” that can provide information
 and assistance about many aspects of civil litigation in this Court. Public
 Counsel’s Federal Pro Se Clinic provides free legal assistance to people
 representing themselves in the United States District Court for the Central District
 of California. The Pro Se Clinic is located at the Roybal Federal Building and
 Courthouse, 255 East Temple Street, Los Angeles, California 90012.

        The Los Angeles Clinic operates by appointment only. You may schedule
 an appointment either by calling the Clinic or by using an internet portal. You can
 call the clinic at (213) 385-2977, ext. 270, or you can submit an internet request at
 the following site: http://prose.cacd.uscourts.gov/los-angeles.

       Clinic staff can respond to many questions with a telephonic appointment or
 through your email account. It may be more convenient to email your questions or

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-08551-MWF-PLA Document 23 Filed 12/17/19 Page 4 of 4 Page ID #:325


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

 Case No. CV 19-8551-MWF (PLAx)                          Date: December 17, 2019
 Title:     James Clark v. Farris Ellison et al.
 schedule a telephonic appointment. Staff can also schedule you for an in-person
 appointment at their location in the Roybal Federal Building and Courthouse.

      In addition, the Court has information of importance to pro se litigants at the
 “People Without Lawyers” link, http://prose.cacd.uscourts.gov/.

        Pro se litigants may also apply to the Court for permission to electronically
 file. Form CV-005 is available at http://www.cacd.uscourts.gov/court-
 procedures/forms.

       The Court’s website home page is http://www.cacd.uscourts.gov.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
